Citation Nr: 1548429	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-34 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to May 25, 2010.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a disability rating of 40 percent for the Veteran's service-connected DDD of the lumbar spine.  The file was subsequently transferred to the New York RO.

The Veteran had a hearing before the undersigned Veterans' Law Judge in February 2014.  A transcript of that proceeding has been associated with the claims file.

This case was previously before the Board in September 2014, when it was remanded for additional development.  Unfortunately, the Board finds that there has not been substantial compliance with the September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a July 2015 rating decision, the RO granted the Veteran's claim of entitlement to TDIU.  The effective date assigned for the Veteran's grant of TDIU was May 25, 2010.  However, as the TDIU claim was part and parcel of the Veteran's increased rating claim, the Board must still address whether TDIU is warranted from the date of the Veteran's increased rating claim, in July 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for DDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran was precluded from obtaining or maintaining gainful employment due to service-connected disabilities as of July 28, 2009.


CONCLUSION OF LAW

The criteria for an effective date of July 28, 2009 for the grant of TDIU have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an earlier effective date for the establishment of TDIU is granted herein, any errors committed in the performance of the duties to notify and assist with respect to the TDIU claim are harmless error.

TDIU Prior to May 25, 2010

38 U.S.C.A. § 5110(a) (West 2014) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."

In a July 2015 rating decision, the AOJ granted the Veteran entitlement to TDIU, effective May 25, 2010.  The rating decision based this effective date on a May 25, 2010 submission from the Veteran indicating that he resigned from his previous job due to service-connected disability.  

However, as noted in the Board's September 2014 remand, the Veteran's TDIU claim was part and parcel of the Veteran's increased rating claim for his back disability, which was received by VA on July 28, 2009.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Veteran's claim for TDIU was raised by his July 28, 2009 increased rating claim and consideration must be given to whether the effective date for TDIU is warranted as of that date.

There are several pertinent pieces of evidence.  A February 2008 rating decision denied the Veteran's claim of entitlement to a TDIU; the Veteran did not appeal the decision.  In a November 2008 private treatment record from Long Island Spine & Orthopedics, the clinician noted that the Veteran was presently working.  However, in an August 2009 report from Orthopaedic Excellence of Long Island, Dr. F. L. reported that the Veteran was disabled from any gainful employment, that he could not be rehabilitated vocationally, and that he had total partial permanent disability.  Additionally, in a September 2009 VA spine examination report, the examiner stated that the Veteran had been unemployed since November 2008 as he could no longer perform his job secondary to pain.  Based on these reports, it appears that the Veteran ceased working at some point during November 2008, and that he was no longer employed due to his service-connected disabilities.  

Cognizant of the Court's holding in Rice, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities as of July 28, 2009, the date of his claim for an increased rating.  Accordingly, entitlement to an effective date of July 28, 2009 for the grant of TDIU is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).





ORDER

An effective date of July 28, 2009 for the establishment of entitlement to TDIU is granted.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's September 2014 remand must be conducted prior to adjudication.

The Board's September 2014 remand instructed the AOJ to, inter alia, obtain any outstanding private medical records from the Veteran.  Nevertheless, it appears that there are outstanding private records that could support the Veteran's claim.  A VA medical record dated in July 2014 indicated that the Veteran began receiving physical therapy for his back disability at that time.  See July 2014 report from VAMC Northport.  The Veteran subsequently submitted 3 pages of records from Physical Therapy for Stroke and Orthopedics, dated in October 2014.  However, these 3 pages represent the only records VA has from this care provider, suggesting the records are incomplete.  Moreover, although it appears the Veteran was initially prescribed 6 weeks of physical therapy beginning in July 2014, the fact that he was seen in October 2014 suggests the Veteran received private treatment beyond six weeks and may currently be in receipt of such care.  Additionally, in November 2014 statements, the Veteran and his wife indicated he was seeking to have surgery on his back.  It is unclear from the record whether this surgery has occurred; however, the March 2015 VA examiner noted that the Veteran had not had surgery for his back disability by that time.  See March 2015 VA examination report, pg. 2.  Thus, on remand, an attempt must be made to obtain complete records from his physical therapy provider and any other government or private care providers, to include any inpatient hospitalization records.

Additionally, as per the Board's September 2014 remand directives, the Veteran was afforded a VA examination for his DDD of the lumbar spine.  The examiner performed range of motion testing, but reported that the measurements obtained were not consistent with other, more objective portions of the examination; the examiner added that the findings should not be taken into account for rating purposes.  See examination report, pg. 3.  The examiner provided no further explanation for why the range of motion findings were inadequate.  The examiner also observed that the Veteran did not have ankylosis of the thoracolumbar spine, and reported that he did not have a diagnosis of intervertebral disc syndrome (IVDS).  See examination report, pg. 7.  However, in a separate opinion, the examiner reported that the Veteran did have a diagnosis of IVDS but that it was not severe enough to result in incapacitating episodes requiring bedrest ordered by a physician.  These inconsistencies must be reconciled.

Given that the Board is remanding the Veteran's claim for outstanding medical records, the Veteran should be afforded a new examination to assess the current nature and severity of the Veteran's back disability.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to contact the Veteran and request that he authorize the release of records from any non-VA healthcare provider who has treated him for his back disability and who has outstanding records, to include the Physical Therapy for Stroke and Orthopedics.  Associate any outstanding records with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's back disability, as well as any other pertinent in-patient or outpatient records identified on remand.  All records received should be associated with the claims file.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his DDD of the lumbar spine.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

With respect to the spine examination, the examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should report if there is evidence of ankylosis.  If range of motion findings are inaccurate or otherwise do not represent the current severity of the Veteran's back disability, the examiner should explain why this is the case.

The examiner should indicate whether the Veteran has a diagnosis of Intervertebral Disc Syndrome (IVDS) and if so, whether his IVDS is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.  The examiner should explain the rationale for his or her conclusions.

The examiner should also note any neurologic abnormalities and diagnoses, aside from service-connected neuropathy, and indicate whether any diagnosed neurologic condition or conditions are related to the Veteran's service-connected back disability.  The examiner should describe the level of severity of any identified neurological symptoms and describe any limitation caused by them.

4.  Thereafter, readjudicate the Veteran's claim.  If the determination is unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


